Order entered December 22, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00938-CR
                                       No. 05-15-00939-CR

                       DEMARCUS JERMANE SAMPSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                      Trial Court Cause Nos. F09-12092-L, F09-12093-L

                                             ORDER
        Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel John Tatum to

provide appellant with copies of the clerk’s and reporter’s records.     We further ORDER

appellate counsel to provide this Court, within THIRTY DAYS of the date of this order, with

written verification that the record has been sent to appellant.

       Appellant’s pro se response is due by MARCH 4, 2016.

       We DIRECT the Clerk to send copies of this order to the Honorable Carter Thompson,

Presiding Judge, Criminal District Court No. 5; Victoria Franklin, official court reporter,
Criminal District Court No. 5; Felicia Pitre, Dallas County District Clerk; John Tatum; and the

Dallas County District Attorney’s Office.

       We further DIRECT the Clerk to send a copy of this order to Demarcus Sampson, No.

13049333, Dallas County Jail, P.O. Box 660334, Dallas, Texas 75266-0334.

                                                   /s/    ADA BROWN
                                                          JUSTICE